Case 0:20-cv-60297-RKA Document 123 Entered on FLSD Docket 09/15/2021 Page 1 of 7




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                   CASE NO.: 20-cv-60297-RKA

  BERNARD McDONALD,

         Plaintiff,
  vs.

  CITY OF POMPANO BEACH,
  FLORIDA, a Florida municipal
  corporation,

         Defendant.
                                                   /

        DEFENDANT, CITY OF POMPANO BEACH’S, VERIFIED MOTION FOR AN
        EXTENSION OF THE PRETRIAL DEADLINES AND FOR A CONTINUANCE

         The Defendant, CITY OF POMPANO BEACH (“City”), by and through undersigned

  counsel and pursuant to Rule 6(b)(1)(A) of the Federal Rules of Civil Procedure and Rule

  7.1(a)(1)(J) of the Local Rules of the United States District Court of the Southern District of

  Florida, requests entry of an order extending the pretrial deadlines at least 30 days and

  continuing the trial (now set for the two-week trial period beginning on November 8, 2021) until

  at least December 13, 2021, and in support would state:

         1.      The City seeks an extension of the pretrial deadlines and a continuance of the trial

  based upon its attorneys’ upcoming trial calendars and vacation schedules. The City submits

  that these matters represent good cause for an extension and a continuance.

         2.      On February 12, 2020, the Plaintiff filed his two-count Complaint, asserting that

  the City’s prior version of its Street Solicitation Ordinance (“Old Solicitation Ordinance”) was

  unconstitutional on its face and as applied to him under the First and Fourteenth Amendments.

  ECF No. 1.
Case 0:20-cv-60297-RKA Document 123 Entered on FLSD Docket 09/15/2021 Page 2 of 7




          3.     Based upon the parties’ agreement, the Court stayed the case and administratively

  closed it until the City amended the Original Solicitation Ordinance. ECF No. 28.

          4.     The ordnance amending the Original Solicitation Ordinance passed on its second

  reading on June 23, 2020. ECF No. 38-1

          5.     On September 25, 2020, Plaintiff filed his verified Amended Complaint,

  challenging the City’s newly adopted restriction on sitting or standing on medians that (1) divide

  roads with at least three lanes “in any one direction” and (2) are between three and five feet

  wide.

          6.     Both parties filed cross-motions for summary judgment. ECF No. 77; ECF No.

  95.

          7.     On August 24, 2021, the Court entered denying both motions for summary

  judgment finding that, “because the record is underdeveloped on certain key issues,” the case

  should proceed to trial. ECF No. 121.

          8.     The Court then set the case for a bench trial during the two-week trial period

  commencing on November 8, 2021. ECF No. 122. The deadline for filing motions in limine is

  October 11, 2021, while the deadline for filing the joint pretrial stipulation including the

  proposed finding of fact and conclusion of law is October 25, 2021. Id.

          9.     The City requests entry of an order extending the pretrial deadlines and

  continuing the trial based upon the trial and vacation schedules of the City’s attorneys in

  September and October 2021 and the pending nature of the parties’ cross-motions for summary

  judgment. The City asks that the remaining pretrial deadlines be extended at least 30 days and

  that trial be continued until at least December 13, 2021.


                                                   2
Case 0:20-cv-60297-RKA Document 123 Entered on FLSD Docket 09/15/2021 Page 3 of 7




            10.   Rule 6(b) of the Federal Rules of Civil Procedure allows a party to extend the

  time for responding to a pleading by establishing “good cause” if the request is made before the

  applicable deadline. See Fed. R. Civ. P. 6(b)(1)(A).

            11.   Pursuant to Local Rule 7.6, a continuance of trial may be granted for “good

  cause.”

            12.   The City submits that good cause exists for extending the pretrial deadlines and

  continuing trial. First, the undersigned attorney for the City (Hudson C. Gill, Esq.,) is currently

  set for the following evidentiary proceedings in September and October 2021:

            a.    In J.C. v. School Board of Broward County, Case No. 21-000862E (Fla. DOAH),
                  a five-day administrative hearing specially set for the entire week of
                  September 20, 2021; and

            b.    In Town of Southwest Ranches v. City of Pembroke Pines, Case No. 12- 28819
                  (Fla. 15th Jud. Cir.), a five- to seven-day trial specially set for to commence on
                  October 11, 2021.

            13.   In addition, the undersigned attorney for the City (Michael T. Burke, Esq.) is

  scheduled for a pre-planned vacation from Tuesday, October 12, 2021, up through and including

  Tuesday, October 19, 2021, and the undersigned attorney for the City (Hudson C. Gill, Esq.) is

  scheduled to be out of the state of Florida from September 30, 2021, up through and including

  October 4, 2021.

            14.   Preparation for and attendance at these evidentiary proceedings along with

  counsel’s pre-planned vacations will impact the City and its attorneys’ ability to draft the pretrial

  filings and to prepare for trial. Granting a continuance and extending the pretrial deadlines will

  allow the City and its attorneys to better manage these matters and the Court’s deadlines. The




                                                   3
Case 0:20-cv-60297-RKA Document 123 Entered on FLSD Docket 09/15/2021 Page 4 of 7




  City submits that the scheduling of these proceedings represents “good cause” to grant a

  continuance.

         15.     The City submits that no party will be prejudiced by a continuance. The case has

  already been pending since February 2020, and the requested continuance is for a limited amount

  of time.

         16.     The City asks the Court to accept these matters as good cause and to permit the

  requested extension of time under Rule 6(b)(1)(A) and a continuance under Local Rule 7.6.

         17.     Local Rule 7.1 Certification: On September 14 and 15, 2021, the undersigned

  attorney for the City (Hudson C. Gill, Esq,) conferred with the attorney for the Plaintiff (Ray

  Taseff, Esq.) and can advise that the Plaintiff does not object to the relief sought in this motion

  but advises that, if the Court resets the trial, the Plaintiff and his attorneys are not available the

  weeks of December 6, 2021, and December 20, 2021.

         18.     Verification: I, Hudson C. Gill, Esq., make this declaration under penalty of

  perjury, and declare that the statements herein are true, that I have reviewed the foregoing

  Verified Motion for an Extension of the Pretrial Deadlines and for a Continuance, and that the

  facts stated therein are true and accurate to the best of my knowledge and belief. I understand

  that a false statement in this declaration will subject me to penalties for perjury.

         Dated: September 14, 2021                               /s/ Hudson C. Gill
                                                                 Hudson C. Gill

         WHEREFORE, the Defendant, CITY OF POMPANO BEACH, requests entry of an

  order extending pretrial deadlines at least 30 days and continuing the trial until at least December

  13, 2021, together with such additional relief the Court deems just and proper.



                                                    4
Case 0:20-cv-60297-RKA Document 123 Entered on FLSD Docket 09/15/2021 Page 5 of 7




  Dated: September 15, 2021
                                            Respectfully submitted,


                                             /s/Hudson C. Gill
                                            Michael T. Burke, Esquire (338771)
                                            Burke@jambg.com
                                            Cardona@jambg.com
                                            Hudson C. Gill, Esquire (15274)
                                            Johnson, Anselmo, Murdoch,
                                            Burke, Piper & Hochman, P.A.
                                            2455 East Sunrise Blvd., Suite 1000
                                            Fort Lauderdale, Florida 33304
                                            Telephone: 954-463-0100
                                            Counsel for Defendant




                                        5
Case 0:20-cv-60297-RKA Document 123 Entered on FLSD Docket 09/15/2021 Page 6 of 7




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 15th day of September 2021, I electronically filed the
  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
  document is being served this day on all counsel of records or pro se parties identified on the
  attached Service List in the manner specified, either via transmission of Notice of Electronic
  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties
  who are not authorized to receive electronically or in some other authorized manner for those
  counsel or parties who are not authorized to receive electronically Notices of Electronic Filing.

                                              JOHNSON, ANSELMO, MURDOCH, BURKE,
                                              PIPER & HOCHMAN, P.A.
                                              Counsel for Defendants
                                              2455 East Sunrise Boulevard, Ste. 1000
                                              Fort Lauderdale, FL 33304
                                              Telephone: 954-463-0100

                                              BY: /s/ Hudson C. Gill
                                                     MICHAEL T. BURKE
                                                     Florida Bar No. 338771
                                                     HUDSON C. GILL
                                                     Florida Bar No. 15274




                                                 6
Case 0:20-cv-60297-RKA Document 123 Entered on FLSD Docket 09/15/2021 Page 7 of 7




                                           SERVICE LIST


  Dante P. Trevisani, Esq.
  Ray Taseff, Esq.
  Florida Justice Institute, Inc.
  P.O. Box 370747
  Miami, FL 33137
  305-358-2081
  DTrevisani@FloridaJusticeInstitute.org
  RTaseff@FloridaJusticeInstitute.org

  Mara Shlackman, Esq .
  Law Offices of Mara Shlackman, P.L.
  757 SE 17th Street; PMB 309
  Fort Lauderdale, Florida 33316
  954-523-1131
  954-206-0593
  mara@shlackmanlaw.com

  F.J. McLawrence, Esq.
  The McLawrence Law Firm
  633 S. Federal Highway; Ste. 200-B
  Fort Lauderdale, Florida 33301
  954-318-1376
  954-616-0566
  info@mclawrencelaw.com



  Michael T. Burke, Esquire
  Johnson, Anselmo, Murdoch, Burke,
  Piper & Hochman, P.A.
  2455 East Sunrise Boulevard, Ste. 1000
  Ft. Lauderdale, FL 33304
  Telephone: 954-463-0100
  Burke@jambg.com
  Cardona@jambg.com




                                                7
